               Case 18-50555-BLS             Doc 12        Filed 11/05/18                Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:

ESSAR STEEL MINNESOTA LLC and                                 Chapter I I
ESML HOLDINGS INC.,
                                                              Case    No, 16-11626 (BLS)
                                   Debtors.
                                                              (Jo   intly Adrn   in   istered)

SC MESABI            LITIGATION TRUSTEE,

                                    Plaintiff,

                                                              Adv. Proc. No, 18-50555 (BLS)

CENTRAL BANK OF INDIA AND EXPORT
IMPORT BANK OF INDIA,

                                    Defendants


 DECLARATION OF JAMES D. BAILEY IN SUPPORT OF DEFENDANTS' MOTION
                     TO DISMISS COMPLAINT

I, James D. Bailey, hereby declare as follows:

       I   .           I am the attorney for the defendants in the above-captioned action and I submit

this declaration in support of defendants' motion to dismiss.

       2,              Attached as Exhibit   A is a true   and correct copy of the Letters of Sanction

between Central Bank of India          ("CBI") and Exporl-lmport Bank of India ("EIBOI"), on the one

hand, and Essar Projects (lndia) Lirnited, on the other, dated August 11, 2010 and subsequent,

and a Facilities Agreement dated August 30, 2010.

       3.              Attached as Exhibit B is a true and correct copy of the Security Agl'eement dated

December 29,2010 between Essar Steel Minnesota LLC ("ESML") and Wells Fargo Banl<

NoÍhwest, N.4., as Security Agent ("Wells Fargo").



{rr   15,00t -w0052799.2}
               Case 18-50555-BLS             Doc 12      Filed 11/05/18       Page 2 of 2




          4,             Attached as Exhibit C is a true and correct copy of the Execution Copy of the

Senior Secured Credit Agreement dated December29,20l0 between ESML and ICICI Bank

Limited ("ICICI") et al.

          5.             Attached as Exhibit D is a true and correct copy of the Facility Agreement dated

June I ,2012, between ESML and CBI and EIBOI.

          6.             Attached as Exhibit E is a true and correct copy of the Acknowledgement   of
Assignrnent dated June 14,2012 provided by ESML to CBI.

          7.             Attached as Exhibit F is a true and correct copy of the Undertaking dated June 14,

2012 provided by ESML to EIBOI and CBI.

          8.             Attached as Exhibit G is a true and correct copy of the Letter Agreement dated

March 3,2014 between ESML and EPIL (the                 "20l4 Letter Agreement"),

          9,             Attached as Exhibit H is a true and correct copy of EPIL's assignment of the 2014

Letter Agreement to CBI and EIBOI dated March 3,2014.

           10.           Attached as Exhibit I is a true and correct copy of the amended and restated

Security Agreement between ESML and Wells Fargo dated September 30,2014.

           I   L         Attached as Exhibit J is a true and correct copy of the Collateral Agency and

Intercreditor Agreement dated September 30, 2014 between ESML, ESML Holdings, lnc., and

ICICI et al.



I declare under penalty of pe{ury that the foregoing is true and correct.




November 5,2018
                                                                     D.B ley




{rr   r   5,001-w0052799.2}
